Summit App. No. 22654, 2006-Ohio-250. Discretionary appeal accepted on Proposition of Law Nos. I and II; cause held for the decision in 2005-2134, Preferred, Capital, Inc. v. Power Eng. Group, Inc., Summit App. Nos. 22475, 22476, 22477, 22478, 22485, 22486, 22487, 22488, 22489, 22497, 22499, 22506 and 22513,163 Ohio App.3d 522, 2005-Ohio-5113; and briefing schedule stayed.
Moyer, C.J., Pfeifer and Lundberg Stratton, JJ., would also accept the appeal on Proposition of Law No. III.
O’Connor, J., would accept the appeal on Proposition of Law No. I only.